UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of May 14, 2012: 222,585,576. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at March 31, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three-Month Periods Ended March 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Three Month Periods Ended March 31, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three-Month Period Ended March 31, 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three-Month Periods Ended March 31, 2012 and 2011 (unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 26 PART II.OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2.Unregistered Sale of Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Mine Safety Disclosures 27 Item 5.Other Information 27 Item 6.Exhibits (a) Exhibits 27 Signatures 30 - 2 - PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) March 31, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $4 at March 31, 2012 and $3 at December 31, 2011 Prepaid expenses and other current assets 52 29 Total current assets Property and equipment, net 27 32 Patents, net Capitalized software development costs, net 13 78 Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Short-term notes payable(Note 4) $ $ Accounts payable Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Deferred rent Derivative liability Total liabilities Commitments and contingencies Stockholders' equity: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 898 and 880 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively, ($898 liquidation preference at March 31, 2012) 898 880 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 9,337 and 9,250 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively, ($14,006 liquidation preference at March 31, 2012) 7,466 7,380 Series C Preferred Stock, $.01 par value; 4,100 shares authorized; 3,914 and 3,547 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively, ($5,871 liquidation preference at March31, 2012) 4,492 3,569 Common stock, $.01 par value; 1,050,000 shares authorized; 229,178 issued, 222,677 outstanding at March 31, 2012 and 198,188 shares issued and outstanding at December 31, 2011 2,291 1,981 Treasury shares, 6,500 and 0 shares at March 31, 2012 and December 31, 2011, respectively ) − Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements 3 Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended March 31, Revenue: Product $ $ Maintenance Total Revenue Operating costs and expenses: Cost of sales: Product 67 Maintenance 22 Research and development Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) ) Interest and other expense, net (4
